Citation Nr: 1204300	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for skin cancer, claimed as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure or secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to an initial compensable rating for left ear hearing loss.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968, with service in the Republic of Vietnam from December 1967 to August 1968.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and from a February 2010 rating decision of the VARO in St. Petersburg, Florida.  Jurisdiction of these matters are with the RO in St. Petersburg, Florida.

The Board notes that although the Veteran's attorney requested an RO hearing and then a hearing before a member of the Board, a May 2011 decision review officer (DRO) informal conference report reflects that the Veteran's attorney cancelled the request for a DRO hearing.  Thereafter, in June 2011 letters, the Veteran withdrew his request for a hearing before a member of the Board.  

Because each of the claims for higher initial ratings on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

The issues of service connection for a right leg disorder and service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension and skin cancer were first identified many years after service, and are not shown to be related to his military service, to include in-service exposure to Agent Orange.  The only medical opinion evidence has found that the Veteran's hypertension is not caused by or aggravated by the Veteran's service-connected diabetes mellitus. 

2.  There is no competent evidence establishing that the Veteran has a diagnosis of PTSD. 

3.  Right ear hearing loss was not manifested in service or within the Veteran's first post service year; and the only medical opinion to address the etiology of the Veteran's right ear hearing loss weighs against the claim.

4.  Since the August 25, 2008 effective date of service connection, the impairment caused by Veteran's peripheral neuropathy of the right lower extremity has most closely approximated mild incomplete paralysis of the sciatic nerve.

5.  Since the August 25, 2008 effective date of service connection, the impairment caused by Veteran's peripheral neuropathy of the left lower extremity has most closely approximated mild incomplete paralysis of the sciatic nerve.

6.  Service connection is in effect for hearing loss in the left ear only.  The Veteran has Level I hearing acuity in the left ear and the right ear.

7.  Loss of use of a creative organ is not shown; the Veteran is capable of vaginal penetration and ejaculation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to include as due to herbicide (Agent Orange) exposure are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for hypertension, to include as due to herbicide (Agent Orange) exposure or secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 5103, 5103A, 5107 ((West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011). 

4.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2011) 

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2011) 

7.  The criteria for an initial compensable rating for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.383, 4.85, 4.86, Diagnostic Code 6100 (2011).

8.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.350(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In December 2007, March 2008, April 2009, June 2009, September 2009, and October 2009 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Veteran's claims were last readjudicated in an August 2010 statement of the case and September 2010 supplemental statement of the case. The Board finds that VA's duty to notify has been met.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of adequate VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his attorney, on his behalf.  While the Board did not obtain a VA opinion on whether the Veteran's skin cancer and hypertension were etiologically related to herbicide exposure, the duty to assist does not require such assistance where as here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be presumed for certain chronic diseases, including hypertension and sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011).

The chronicity provision of 38 C.F.R. § 3.303(b)  is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498  .

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).




A.  Hypertension and Skin Cancer

The Veteran contends that his diagnosed hypertension and skin cancer are related to his exposure to Agent Orange while in Vietnam, or in the alternative, with respect to hypertension, as secondary to his service-connected diabetes mellitus.

In addition to the above, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 U.S.C.A. § 1116(a).

Regarding the Veteran's assertion that his hypertension and skin cancer are the result of exposure to herbicides in service, although pertinent regulations provide that there are certain diseases, to include ischemic heart disease, that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, hypertension is specifically excluded from the list of conditions for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309(e), Note 3 (stating, in pertinent part, that "the term ischemic heart disease does not include hypertension").  Also, skin cancer is not an enumerated presumptive disease.  Accordingly, the Veteran is not entitled to service connection for hypertension and skin cancer on a presumptive basis due to herbicide exposure.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116 , pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Although the Veteran has proffered his belief that his hypertension and skin cancer are due to Agent Orange exposure, the Veteran has submitted no evidence, other than his own lay assertion, indicating his hypertension and skin cancer are related to Agent Orange exposure.  The Veteran's service treatment records are silent for complaints or treatment related to high blood pressure. The Veteran's post-service medical records first show that the Veteran was diagnosed with hypertension in 2001, during routine screening, more than 30 years after discharge from service.  See Maxson, supra.  Skin cancer was diagnosed many years after service.  Thus, the one-year presumption under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.  Moreover, none of the medical records suggest that the Veteran's hypertension and skin cancer are related to herbicide exposure in service or to his military service in general.  The question of whether the Veteran's hypertension and skin cancer are due to herbicide exposure involves a medically complex matter and so he is not competent to opine on such relationship.  Consequently, service connection is not warranted for hypertension and skin cancer as directly due to exposure to herbicides. 

As discussed above, the Board notes that since the Veteran has submitted no evidence other than his own lay statements showing a positive association between hypertension and skin cancer and exposure to Agent Orange, the Board finds that no further development of the Veteran's claim under this theory of entitlement is required as there is no evidence of record indicating that the Veteran's hypertension and skin cancer may be associated with herbicide exposure.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B) .]").

The Veteran's contentions that he has hypertension secondary to his service-connected diabetes mellitus was addressed in a January 2010 VA diabetes mellitus examination.  In this regard, the VA examiner noted that the Veteran was found to have hyperglycemia during a routine blood test in February 2007 and was followed and controlled with diet until February 2009 at which time he was placed on Metformin for his diabetes mellitus.  Per the medical records, the Veteran was diagnosed with hypertension in 2001.  The VA examiner opined that the Veteran's hypertension is not caused by or a result of his diabetes mellitus.  The rationale was that the onset of the Veteran's hypertension was many years prior to his diabetes.   The examiner responded in the negative when asked if the Veteran's hypertension was increased or worsened by his service-connected diabetes mellitus.   The VA examiner further opined that there was no objective data to support aggravation.  As there is no evidence of aggravation, there can be no aggravation due to diabetes mellitus.  

The Board finds that the January 2010 VA examiner's opinion constitutes probative evidence on the medical nexus question as it was based on review of the Veteran's documented medical history and assertions as well as physical examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his attorney has presented or identified any contrary medical opinion that would, in fact, support the claim for secondary service connection.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only evidence in support of the Veteran's claim is his own contentions. However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical causation between his hypertension and diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding his hypertension are insufficient to establish a nexus to his service-connected diabetes mellitus.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of his hypertension in the absence of specialized training. 

Accordingly, the evidence of record does not show that the Veteran's hypertension and skin cancer are related to service, to include exposure to Agent Orange, or to his service-connected diabetes mellitus.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990). 

B.  PTSD

In addition to above, the establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Service treatment records are negative for complaints, findings, or diagnosis of any psychiatric disorder.  The Veteran's August 1968 medical examination evaluated him from a psychiatric standpoint as clinically normal.   

VA medical records are negative for findings or diagnosis of PTSD.  A February 2007 VA medical record notes that a screen for PTSD was negative.  

A January 2010 VA mental disorders examination report diagnosed the Veteran with adjustment disorder with depressed mood.  There was no diagnosis of PTSD.  

The Veteran and his attorney have not submitted any evidence that the Veteran has, in fact, been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  The Veteran is not competent to diagnose himself with PTSD as this issue involves a medically complex matter. 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225(1992).  In the instant case, the claim for service connection for PTSD must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

C.  Right ear hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

As an initial matter, the Board notes that, prior to November 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  As a result, it is noted that the Veteran initial audiometric examination at time of entry into service was conducted using ASA units.  It is also noted that upon discharge evaluation in August 1968, audiometric examination used ISO (ANSI) units,

At the time of the Veteran's pre-induction examination in November 1965 he was provided an audiological examination that revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
-
15(20)
LEFT
15(30)
15(25)
15(25)
-
15(20)
The numbers in parenthesis represents the conversion of the audiometric test results from ASA to ISO units.)

The Veteran's August 1968 separation examination reflects that the Veteran was provided with an audiological examination that used ISO units.  Audiometric testing at that time revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
5
LEFT
10
5
10
35
40

Service personnel records show that the Veteran's military occupational specialty was that of combat engineer, as such, the RO noted in the February 2010 rating decision that military noise exposure is conceded. 

Post service VA medical records are negative for complaints, symptoms, diagnosis or treatment for right ear hearing loss.

The Veteran was afforded a January 2010 VA audiological examination.  The examiner noted a review of the claims file and that the Veteran was a combat engineer with military noise exposure to artillery, jets, explosives, and small arms fire, all without hearing protection.  Other pertinent history related to hearing loss/difficulty was noted as hypertension, diabetes, and the medication hydrochlorothiazide, a potentially ototoxic medication.  (VA outpatient treatment records show the Veteran is taking hydrochlorothiazide for his blood pressure.)

Audiometric testing at that time revealed that pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
50
30
LEFT
15
15
30
65
60

The speech recognition score in the right ear was 94 percent.  The diagnosis was sensorineural hearing loss in the right ear, normal to moderate.  The VA examiner opined that hearing loss in the right ear is less likely as not (less than a 50/50 probability) caused by or a result of noise exposure.  The rationale was that the 2006 Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  As the Veteran's hearing was well within normal in the right ear with no threshold shift at separation (compared with a shift at 4KHz in the left ear), it was his clinical opinion that his hearing loss in the right ear is less likely as not (less than a 50/50 probability) caused by or a result of military noise exposure.  It is likely/possible that etiologies such as aging, hypertension, diabetes, and usage of potentially ototoxic medication have contributed to his hearing loss in both ears, but it would be speculative to allocate a portion of his hearing loss in the right ear to each of these etiologies.  

Initially, the Board notes that the Veteran's August 1968 audiological examination from service indicates normal hearing in the right ear, as determined by the January  2010 VA examiner. 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159   (1993).

In this case, the evidence clearly establishes that the Veteran currently has right ear sensorineural hearing loss for VA purposes.  The question that remains is whether such disability is related to his military service.

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.

The Veteran asserts that he has right ear hearing loss due to excessive noise exposure in service while in Vietnam.
 
The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303   (2007).

The Veteran's account of his in-service noise exposure is credible.  However, there is no indication of any right ear hearing problems (for VA purposes) in his service treatment records.  Indeed, threshold levels were lower at separation when compared to levels shown on examination at the induction physical.  

The Board also notes that there is no competent medical evidence on file of a hearing loss disability, as defined by 38 C.F.R. § 3.385, until the January 2010 VA medical examination, more than 30 years after the Veteran's separation from service which may be considered as a factor against the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).
 
Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's right ear hearing loss and his military service weighs against the claim.  In this regard, the January 2010 VA examiner opined that the Veteran's right ear hearing loss was less likely than not related to service.  The Board finds that the January 2010 examiner's opinion constitutes probative evidence on the medical nexus questions as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, he noted consideration of the Veteran's service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered, including a notation to a medical reference.  Essentially it is indicated that were right ear hearing loss due to in-service noise exposure, there would have been some indication of it (i.e. a threshold shift) at that time.  The examiner found that there was not.  The Board is also cognizant of the examiner's inclusion of diabetes (which is service connected) among the "likely/possible" etiologies but significantly, the examiner indicated that establishing a connection between a portion of hearing loss and diabetes would be based on speculation.  Service connection for a disability may not be based on possibility or speculation.  See 38 C.F.R. § 3.102 (2011); Bloom v. West, 12 Vet. App. 185, 187 (1999); Goss v. Brown, 9 Vet.App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  Proximate cause is not shown and certainly any degree of aggravation is not ascertainable according to the examiner's opinion.  

Significantly, the Veteran has not has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for right ear hearing loss.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that the Veteran is competent to report that he has experienced right ear hearing loss ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, there is no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the cause or etiology of his right ear disability which is necessary as such involves a medially complex matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is sympathetic to the Veteran's assertions that his right ear hearing loss is related to service; however, the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 . 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

A.  Peripheral neuropathy of the right and left lower extremities

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 . 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

The Veteran's peripheral neuropathy of the right and the left lower extremities are currently, each, rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve. 

Under 38 C.F.R. § 4.124a , DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis with marked atrophy.  An 80 percent rating is assigned for complete paralysis, wherein the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost. Id. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

A September 2008 VA diabetes mellitus examination report reflects that the Veteran has symptoms of peripheral neuropathy, to include loss of sensation and coldness in both feet.  Neurological examination revealed normal coordination, orientation, memory, and speech.  He had a negative Romberg's sign.  He had no motor loss on the left or right side.  He had sensory loss in the left and the right foot noted as loss of vibration; complete loss of protective sensation with monofilament testing at 4/4.  His cranial nerve functions were normal, and Babinski sign was negative.  Deep tendon reflexes (DTR) bilaterally were noted as biceps reflex 1+, brachioradialis reflex 1+, patellar reflex 1+ (i.e., diminished), and Achilles reflex 0 (i.e., absent).   The diagnosis was peripheral neuropathy of both lower extremities.  

A September 2008 VA peripheral nerve examination report shows a summary of peripheral nerve symptoms on both sides, location of both feet with symptoms of numbness, paresthesias, and dysesthesias.  Also numbness, pins/needles, and tingling.  No muscle atrophy was present, there was no abnormal muscle tone or bulk, and he had no tremors, ticks or other abnormal movements.  The Veteran's gait and balance was normal.  The diagnosis was peripheral neuropathy of both lower extremities.  It was noted that the Veteran cannot do any activities that require long periods of standing or walking.  

A February 2009 VA medical record reflects that the Veteran has decreased sensation in both of his feet felt to be secondary to neuropathy which has not changed.  Neurologic examination revealed that the Veteran had normal motor in all extremities, normal gait, and decreased sensation to monofilament in both feet.  Some onychomycosis.  The impression was neuropathy in the Veteran's distal extremities. 

An August 2009 VA medical record notes that the Veteran was diagnosed with diabetic neuropathy with numbness of the toes.  

A January 2010 VA peripheral neuropathy examination report reflects that the Veteran complained of numbness and tingling of his feet.  He denied burning, claudication in his feet as he walks, also denies ulceration formation or poor healing wounds in his feet.  No muscle atrophy was present, there was no abnormal muscle tone or bulk, and he had no tremors, ticks or other abnormal movements.  The Veteran's gait and balance was normal.  Deep tendon reflexes in the patellar and Achilles were 2+ (i.e., normal).  Motor examination, bilaterally, revealed muscle strength 5/5.  Sensory function of the bilateral lower extremities revealed decreased vibration at the ankle, decreased monofilament at the sole of feet and dorsum of the feet, and normal position sense.  The affected nerves were the small distal/peripheral nerves.   The diagnosis was peripheral neuropathy of the bilateral lower extremities.  

After reviewing the evidence of record, the Board finds that the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right and the left lower extremities are not met.  There is no medical evidence to support that the Veteran's neurological symptoms are anything more than mild in nature.  The objective findings of record indicate that the Veteran's impairment in each lower extremity is wholly sensory in nature.  Absence of Achilles reflex was demonstrated on examination in 2008 but the examinations of record have not shown any objective findings of motor impairment with muscle strength consistently found to be normal.  There are also no findings of muscle atrophy.  Moreover, the level of sensory disturbance has not been objectively shown to be more than mild in degree.  The Veteran is competent to report on symptoms and credible in his belief that his symptoms are severe.  The nature and degree of severity of his peripheral neuropathy, however, involves a medically complex matter so the medical evidence is more probative in assessing whether the Veteran's overall disability more closely approximates a higher rating.  Absent medical evidence of more than mild impairment, an initial rating in excess of 10 percent for peripheral neuropathy of the right and the left lower extremities is not warranted.  



B.  Left ear hearing loss

The RO has assigned an initial noncompensable disability rating for the Veteran's left ear hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 .

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86  (2011).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85 , Diagnostic Code 6100 (2011).

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A January 2010 VA audiological evaluation revealed audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
50
30
26
LEFT
15
30
65
60
43

Speech discrimination scores on the Maryland CNC word list were 94 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal to moderate sensorineural hearing loss in the right ear, with mild to moderate hearing loss at 3KHz and 4KHz and normal to moderately severe sensorineural hearing loss in the left ear, with mild to moderately severe hearing loss at 2KHz and above.  In regard to the functional effects of the hearing disability, the Veteran reported that he had difficulty hearing people when they were behind him. 

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation, the January 2010 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board points out that none of the pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is not for application.

In addition, as provided in 38 C.F.R. § 4.85(f), where hearing loss is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the applicable provisions of 38 C.F.R. § 3.383  pertaining to special consideration for paired organs.  38 C.F.R. § 4.85(f).  Significantly, however, as discussed above, because the Veteran's service-connected left ear hearing loss does not meet the requirements for a disability rating of 10 percent or more, 38 C.F.R. § 3.383(a)(3) does not apply in this case.  

The above analysis reflects that the Veteran is properly receiving a noncompensable rating based on findings from the January 2010 VA audiometric testing results, which revealed that the combination of the pure tone threshold averages and speech recognition tests warranted an initial 0 percent rating under the applicable tables. The Board in no way discounts the difficulties that the Veteran experiences as a result of his left ear hearing loss.  However, it must be emphasized, as indicated above, that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 .

C.  Each disability

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2011); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms (tingling and numbness of the feet, difficulty hearing people behind him, etc.) are not exceptional or unusual features of his disabilities.  Thus, his disability picture for his peripheral neuropathy of the right and the left lower extremities and left ear hearing loss is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Finally, the Board is aware that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447   (2009). Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454. In the present case, however, the Board finds that neither the Veteran's contentions nor the medical findings of record raise a TDIU claim. 

In summary, the Board must conclude that the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right and the left lower extremities and an initial compensable rating for left ear hearing loss have not been met at any point since the effective date of the grant of service connection for these disabilities.  As such, there is no basis for staged rating, pursuant to Fenderson, and each of the claims for a higher initial rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the Veteran's peripheral neuropathy of the right and the left lower extremities and left ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



IV.  SMC

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s)  (West 2002), and 38 C.F.R. §§ 3.350, 3.352 (2011). 

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) . 

After careful review of the record, the Board finds that special monthly compensation is not warranted based on loss of use of a creative organ.  In an October 2010 statement, the Veteran indicated that his erectile dysfunction was secondary to his diabetes mellitus.

In this regard, although the Veteran reported in a September 2008 VA genitourinary examination that he has had erectile dysfunction for anywhere from two to four years.  The Veteran reported that vaginal penetration was possible and ejaculation was normal.  The diagnosis was erectile dysfunction.  In a January 2010 VA diabetes examination report, the Veteran stated that he did not have erectile dysfunction at that time.  He is able to penetrate the vagina and ejaculate, but he ejaculates sooner than he used to.  The examiner provided a diagnosis of no evidence of erectile dysfunction. 

In this case, there is no indication that the Veteran is unable to have an erection, perform vaginal penetration, or ejaculate.  In fact, the Veteran has reported that vaginal penetration was possible and he was able to ejaculate.  Most recently, he stated that he did not have erectile dysfunction.  The threshold issue of a current disability much less a current disability related to service or service connected disability has not been established.  Significantly, moreover, the Veteran has not lost the use of the creative organ.  Thus, the Board finds that the competent evidence establishes that special monthly compensation for loss of use of a creative organ is not warranted. 


ORDER

Service connection for skin cancer, to include as due to herbicide (Agent Orange) exposure or secondary to service-connected diabetes mellitus, is denied.

Service connection for hypertension, to include as due to herbicide (Agent Orange) exposure or secondary to service-connected diabetes mellitus, is denied.

Service connection for PTSD is denied.

Service connection for right ear hearing loss is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An initial compensable rating for left ear hearing loss is denied.

Special monthly compensation for loss of use of a creative organ is denied.


REMAND

With regard to the claim for service connection for a right leg disorder, the Board observes that service treatment records show that in March 1967, the Veteran was seen at the U.S. Naval Hospital at Camp Pendleton after being accidently kicked in the right thigh.  The Veteran complained that his leg had become swollen and tender and he was unable to walk well.  The physical examination revealed tender, hard, swelling over the two-thirds of the lateral anterior aspect of the right thigh.  There was no color change, but some warmth.   He was assessed with hematoma of the thigh secondary to trauma.  He was put on crutches and allowed to fully ambulate and was discharged to light duty to involve no running or marching.  The Veteran's August 1968 separation medical examination report reflects that his lower extremities and other musculoskeletal systems were evaluated as clinically normal.  

After service, a February 2006 Lunenburg Medical Center radiology report reflects that the Veteran was found to have right hip osteoarthritis and right knee joint narrowing that equals degenerative joint disease.  A February 2009 VA medical record shows that the Veteran complained of pain in his right hip and right knee.  The Veteran stated he had some type of injury in service, and these areas have never been quite right since then.  A March 2009 X-ray report reflects an impression of minimal degenerative change of both hips.  An August 2009 VA medical record notes that the Veteran was assessed with degenerative joint disease of the right knee.  Statements from family and friends note that the Veteran has been observed having right leg and hip pain and per his step-daughter in a letter dated in January 2009, such pain has been observed by her for eighteen years.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  As there is evidence of a current disability, evidence establishing an injury occurred in service, and lay evidence of an indication that the Veteran's current disability may be associated with service, the Board finds that the Veteran should be afforded a VA examination and nexus opinion. 

With regard to the claim for service connection for an acquired psychiatric disorder, other than PTSD, claimed as secondary to service-connected disabilities, the Veteran was afforded a January 2010 VA mental disorders examination.  The VA examiner diagnosed the Veteran with adjustment disorder with depressed mood and opined that the Veteran's acquired psychiatric condition is not caused by or a result of his service-connected diabetes mellitus, type II.  He further opined that the Veteran's reported depressed mood with sleep impairment, low energy, and motivation, anhedonia, is related to the loss of his wife in October 2008 and difficulty recovering from that loss over a year ago.  However, he did not opine whether the Veteran's adjustment disorder with depressed mood was aggravated by his service-connected diabetes mellitus or was related to his military service.  In addition, the Veteran also contends that he has an acquired psychiatric disorder, other than PTSD related to his service-connected left ear hearing loss disability (which was raised by the Veteran in his March 2010 notice of disagreement).

In this regard, the Board points out that under 38 C.F.R. § 3.310(a),  service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310(b).  Thus, the Board finds that the claims file should be returned to the examiner who performed the March 2010 VA mental disorders examination for a supplemental opinion.  Prior to arranging for the Veteran to undergo additional VA examinations, the RO should obtain updated VA treatment records.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these matters are REMANDED for the following actions:

1.  Please obtain updated records from the Richmond VAMC and Gainesville VAMC, to include the Lake City outpatient clinic, dating since 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Then, forward the entire claims file to the examiner who prepared the January 2010 VA mental disorders examination for a supplemental opinion (or if unavailable, a similarly situated examiner). 

The examiner is requested to opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed adjustment disorder with depressed mood is related to (i) service and/or (ii) a) was caused, or (b) is aggravated by the Veteran's service-connected diabetes mellitus or service-connected left ear hearing loss disorder.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310  (as revised effective in October 2006). 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without a resort to speculation then he/she must explain why this is so.

3.  Schedule the Veteran for a VA examination to determine the nature of any right leg disorder, and to provide an opinion as to its possible relationship to service.  The claims file should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right leg disorder is related to an incident of the Veteran's military service, including the hematoma of the right thigh.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without a resort to speculation then he/she must explain why this is so.

4.  Thereafter, the RO should readjudicate the claims for service connection remaining on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).

5.  If any benefit sought on appeal remains denied, the Veteran and his attorney  should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


